DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 01 Jan. 2022 (“Response”).  
Claims 1–18 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–18 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to recite “validating the unique vehicle client identifier with the remote billing transaction service using a public key assigned to the electric vehicle in association with registering the unique vehicle client identifier with the remote billing transaction service.”
The Examiner has carefully reviewed Applicant’s original disclosure and cannot locate sufficient written description for the amended language of claim 1 noted above.  For example, paragraph [21] of Applicant’s specification discloses “EV Client being assigned a unique identifier … Public/Private Key pair is also assigned to the EV Client … the EV Client unique identification and relevant consumer billing information are registered, 3, with a billing 
Dependent claims 2–11 and 17–18 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 12–16 contain language similar to claims 1–11 and 17–18 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 12–16 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim 3 has been amended to recite “wherein communicating the unique vehicle client identifier from the electric vehicle is performed in response to detecting the connection and prior to charging the electric vehicle, and includes communicating the unique vehicle client identifier to the remote billing transaction service to initiate a billing transaction in the remote billing transaction service using the unique vehicle client identifier …” (emphasis added).
Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation noted directly above in the application as filed.
New claim 18 recites “The method of claim 3, further comprising initiating a billing transaction in the remote billing transaction service using the unique vehicle client identifier in response to communicating the unique vehicle client identifier to the remote billing transaction 
New claim 17 recited “The method of claim 1, further comprising registering the unique vehicle client identifier with the remote billing transaction service to map the unique vehicle client identifier with the billing account in the remote billing transaction service, including registering billing information for the first purchaser with the remote billing transaction service.” Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the new claim in the application as filed.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is amended to recite “validating the unique vehicle client identifier with the remote billing transaction service using a public key assigned to the electric vehicle in association with registering the unique vehicle client identifier with the remote billing transaction service.”
Claim 1 is indefinite because it is unclear whether “in association with registering the unique vehicle client identifier with the remote billing transaction service” is a positively recited method step.  For purposes of applying the prior art, the examiner will assume that “in 
Dependent claims 2–11 and 17–18 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 12–16 contain language similar to claims 1–11 and 17–18 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 12–16 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–4, 7–15, and 17–18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kopp et al. (EP 2 099 002 A1; “Kopp”), in view of Ishibashi (US 2011/0144844 A1).
As per claim 1, Kopp discloses a method, comprising:
storing, in an electric vehicle ([0021] “vehicle, i.e. a second unit 2”), a unique vehicle client identifier ([0015]), the unique vehicle client identifier associated with a remote billing transaction service that maintains purchaser-specific and vendor-specific billing information used for remote billing of charging operations by electric vehicles of a plurality of purchasers with charge stations of a plurality of vendors, the unique vehicle client identifier mapped in the 1; and
communicating the unique vehicle client identifier from the electric vehicle in connection with performing a charging operation for the electric vehicle ([0046]).
Kopp does not expressly disclose validating the unique vehicle client identifier with the remote billing transaction service using a public key assigned to the electric vehicle in association with registering the unique vehicle client identifier with the remote billing transaction service.
Ishibashi teaches validating a unique vehicle client identifier with a remote billing transaction service using a public key assigned to an electric vehicle in association with registering the unique vehicle client identifier with the remote billing transaction service (at least [0091]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to 
As per claim 2, Kopp and Ishibashi teach the method of claim 1, wherein the charging operation charges the electric vehicle from a charge station, the method further comprising initiating the charging operation in response to detecting a connection between the electric vehicle and a charge station (Kopp [0022] “the second unit 2, is plugged to the socket Sol of the first unit 1”; [0024] “second meter M2 measures the energy received from an external power source, e.g. via the socket So1”; see also [0044] “transfer of energy”; [0042] “[u]pon successful execution of the authentication procedure, the first control box C1 unbars the first switch Sw1”; [0043] “second control box C2 can control the second switch Sw2”).
As per claim 3, Kopp and Ishibashi teach the method of claim 2, wherein communicating the unique vehicle client identifier from the electric vehicle is performed in response to detecting the connection and includes communicating the unique vehicle client identifier to the remote billing transaction service to initiate a billing transaction in the remote billing transaction service using the unique vehicle client identifier, wherein the billing transaction bills the billing account mapped to the first purchaser for the charging operation based upon the unique vehicle client identifier (Kopp [0022] “the second unit 2, is plugged to the socket Sol of the first unit 1”; [0024] “second meter M2 measures the energy received from an external power source, e.g. via the socket So1”; [0046])2. The limitation “prior to charging the electric vehicle” places in order In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results)
As per claim 4, Kopp and Ishibashi teach the method of claim 3, wherein the connection is a physical connection and establishment of the physical connection between the electric vehicle and the charge station is a single action made by a user of the electric vehicle that initiates the charging operation, communication of the unique vehicle client identifier and the billing transaction without any subsequent action of the user (Kopp, [0022] “the second unit 2, is plugged to the socket Sol of the first unit 1”; Kopp [0046] [0050]–[0051]).
As per claim 7, Kopp and Ishibashi teach the method of claim 1, wherein the unique vehicle client identifier is associated with a pre-arranged agreement established for the electric vehicle that authorizes payment for charging the electric vehicle from the billing account (Kopp [0046] [0050]–[0051]; note that the “wherein” clause is nonfunctional with respect to the steps of claim 1, and is therefore not given patentable weight).
As per claim 8, Kopp and Ishibashi teach the method of claim 1, wherein communicating the unique vehicle client identifier includes communicating the unique vehicle client identifier to the charge station (Kopp [0016] [0036]).
As per claim 9, Kopp and Ishibashi teach the method of claim 8, further comprising communicating the unique vehicle client identifier and billing information associated with the charging operation from the charge station to the remote billing transaction service (Kopp [0017]; [0016]).

As per claim 11, Kopp and Ishibashi teach the method of claim 1, further comprising performing the charging operation at a first location for the electric vehicle while no network connection is established between the electric vehicle and the remote billing transaction service and caching billing information associated with the charging operation in the electric vehicle, and wherein communicating the unique vehicle client identifier includes communicating the unique vehicle client identifier and the cached billing information from the electric vehicle to the remote billing transaction service after the connection between the electric vehicle and the charge station has been disconnected and after the electric vehicle has moved to a second location and a network connection has been established between the electric vehicle and the remote billing transaction service (Kopp [0035]–[0036]).
Claims 12–15 contain language similar to claims 1–4 and 7–11 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 12–15 are also rejected under 35 U.S.C. § 103 as being unpatentable over the cited references.
As per claim 17, Kopp and Ishibashi teach the method of claim 1, further comprising registering the unique vehicle client identifier with the remote billing transaction service (see above citations to Kopp and Ishibashi) to map the unique vehicle client identifier with the billing account in the remote billing transaction service, including registering billing information for the first purchaser with the remote billing transaction service (inherent to Kopp’s billing process).
.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Kressner et al. (US 2009/0184689 A1; “Kressner”), in view of Ishibashi.
As per claim 11, Kressner discloses a method, comprising:
storing, in an electric vehicle, the unique vehicle client identifier associated with a remote billing transaction service that maintains purchaser-specific and vendor-specific billing information used for remote billing of charging operations by electric vehicles of a plurality of purchasers with charge stations of a plurality of vendors, the unique vehicle client identifier mapped in the remote billing transaction service to a first purchaser among the plurality of purchasers that is further mapped to a billing account in the remote billing transaction service; and communicating the unique vehicle client identifier from the electric vehicle in connection with performing a charging operation for the electric vehicle (at least [0046] [0047] [0049] [0056] [0057] [0060]; figures 3–4) 3;

Kressner does not expressly disclose validating the unique vehicle client identifier with the remote billing transaction service using a public key assigned to the electric vehicle in association with registering the unique vehicle client identifier with the remote billing transaction service.
Ishibashi teaches validating a unique vehicle client identifier with a remote billing transaction service using a public key assigned to an electric vehicle in association with registering the unique vehicle client identifier with the remote billing transaction service (at least [0091]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kressner to include validating as taught by Ishibashi. One would have been motivated to do so in order to authenticate the identifier of the vehicle of Kressner.
Claims 5–6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kopp and Ishibashi, in view of Ho (US 2010/0042838 A1).

receiving in the electric vehicle the unique charge station identifier from the charge station (Kopp [0042] “encrypted identifications … are exchanged”);
initiating a validation procedure between the electric vehicle and the charge station (Kopp [0042]), and 
wherein the charging operation is performed in response to the validation procedure being successful (Kopp at least [0046]).
Kopp/Ishibashi does not expressly disclose determining that the charge station is compliant with the remote billing transaction service by checking the received unique charge station identifier; and in response to the charge station being compliant with the remote billing transaction service, initiating [the] validation procedure, wherein initiating the validation procedure includes, in the electric vehicle, exchanging public key information with the charge station.
Ho teaches determining that a first device is compliant with a remote service by checking a received unique device identifier; and in response to the first device being compliant with the remote service, initiating a validation procedure, wherein initiating the validation procedure includes, in a second device, exchanging public key information with the first device ([0031]–[0034] [0040]–[0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to 
As per claim 6, Kopp, Ishibashi, and Ho teach the method of claim 5, wherein initiating the billing transaction includes storing billing information associated with the charging operation in the electric vehicle (Kopp [0047]) and communicating the billing information associated with the charging operation to the remote billing transaction service (Kopp [0049]).
Claim 16 contains language similar to claim 5 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 16 is also rejected under 35 U.S.C. § 103 as unpatentable over Kopp, Ishibashi, and Ho.
Response to Arguments
Applicant argues “Claim 3 has been amended to clarify that the connection to the remote transaction billing service occurs prior to charging the vehicle. Kopp teaches at most EV communication to a backend after a charge event, so therefore Kopp fails to anticipate claim 3, and the rejection should be withdrawn.” Response 7.  This argument is not persuasive.  Applicant’s specification does not teach that sending the identifier prior to charging produces an unexpected result as opposed to sending the identifier after charging.
	Applicant argues “Claim 10 has been amended to clarify that the communication is from the electric vehicle to the remote billing transaction service. Kopp at most teaches communication between a charge station and a backend, so therefore Kopp fails to anticipate claim 10, and the rejection should be withdrawn.” Response 7. This argument is not persuasive.  Claim 10 is broad enough to include sending through an intermediary.

In Kopp, there is no specification for verification of a remote billing service. As Kopp is an expert in this field and he did not include the verification step in the specification, Kopp discloses no such validation when Kopp [0023] communicates with the providers backend platform during the EV charging process because the meter is owned by the utility. Ho makes no reference to EV charging in the specification. Additionally, Ho specifies out-of-band methods relating to mutual authentication which does not apply to Levy et al;
Response 8.
This argument is not persuasive. The fact that Ho makes no reference to EV charging is insufficient to overcome the rejection. One of ordinary skill in this art would understand applicability of Ho’s teachings to improve the security of Kopp.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although citations to Kopp are provided, note that the recitation of “the unique vehicle client identifier associated with a remote billing transaction service that maintains purchaser-specific and vendor-specific billing information used for remote billing of charging operations by electric vehicles of a plurality of purchasers with charge stations of a plurality of vendors” and the recitation of “the unique vehicle client identifier mapped in the remote billing transaction service to a first purchaser among the plurality of purchasers that is further mapped to a billing account in the remote billing transaction service” does not affect how the “storing” step is performed (e.g., each recitation is a descriptive recitation of the stored identifier and nonfunctional with respect to the claimed “storing”), and therefore ultimately these two recitations are not afforded any patentable weight.
        2 Although citations to Kopp are provided, note that the recitation “to initiate a billing transaction in the remote billing transaction service using the unique vehicle client identifier” is the intended result of the “communicating” (but does not affect how the “communicating” is performed). Furthermore, note that the recitation “wherein the billing transaction bills the billing account mapped to the first purchaser for the charging operation based upon the unique vehicle client identifier” is not a method step. Accordingly, the aforementioned recitations are not afforded any patentable weight.
        3 The recitation of “the unique vehicle client identifier associated with a remote billing transaction service that maintains purchaser-specific and vendor-specific billing information used for remote billing of charging operations by electric vehicles of a plurality of purchasers with charge stations of a plurality of vendors” and the recitation of “the unique vehicle client identifier mapped in the remote billing transaction service to a first purchaser among the plurality of purchasers that is further mapped to a billing account in the remote billing transaction service” does not affect how the “storing” step is performed (e.g., each recitation is a descriptive recitation of the stored identifier and nonfunctional with respect to the claimed “storing”), and therefore ultimately these two recitations are not afforded any patentable weight.